STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                               February 8, 2013

                                                                            RORY L. PERRY II, CLERK

BETTY J. HAMPTON,                                                         SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-0826 (BOR Appeal No. 2045216)
                    (Claim No. 2006024080)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

WILLIAMSON MEMORIAL HOSPITAL, LLC,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Betty J. Hampton, by John Blair, her attorney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review. The West Virginia Office of Insurance
Commissioner, by Jack Rife, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 26, 2011, in
which the Board affirmed an October 22, 2010, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s June 2, 2009, Order
granting Ms. Hampton a 4% permanent partial disability award for bilateral carpal tunnel
syndrome. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
       Ms. Hampton was employed by Williamson Memorial Hospital as a cook. During her
employment she developed bilateral carpal tunnel syndrome. The claims administrator originally
denied her application for workers’ compensation benefits. The Office of Judges held the claim
compensable for bilateral carpal tunnel syndrome on September 5, 2008. She was treated
conservatively. On June 2, 2009, based on the report by Dr. Grady, the claims administrator
granted Ms. Hampton a 4% permanent partial disability award.

        The Office of Judges concluded that Ms. Hampton was entitled to only a 4% permanent
partial disability award for bilateral carpal tunnel syndrome. On appeal, Ms. Hampton argues that
because there is no specifically identifiable reasoning why Dr. Poletajev’s report is not reliable,
she is entitled to a 12% permanent partial disability award. The West Virginia Office of
Insurance Commissioner maintains that the evidence establishes that the 4% permanent partial
disability award fully compensates Ms. Hampton for her mild carpal tunnel syndrome. Dr. Grady
found that Ms. Hampton suffered from mild carpal tunnel syndrome, that she received
conservative treatment, that she did not want more aggressive treatment, and that she
discontinued her employment due to another injury. He concluded that she suffered from 4%
whole person impairment. Dr. Poletajev found significantly worse impairment, recommending
that Ms. Hampton suffered from 12% whole person impairment.

       In affirming the 4% permanent partial disability award, the Office of Judges noted that
the evidence demonstrated that Ms. Hampton’s condition was mild with tolerable symptoms. It
also noted that she received no significant treatment and declined any surgeries. Ms. Hampton
continued her employment until a back injury. The Office of Judges also noted that Dr. Poletajev
was a chiropractic physician. Thus, the Office of Judges concluded that the evidence did not
support Dr. Poletajev’s significantly worse impairment recommendation. The Board of Review
reached the same reasoned conclusions in its Order of April 26, 2011. We agree with the
reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: February 8, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II


                                                2